 

Case 1:18-cv-10817-AT-GWG Document 30 Filed 08/13/19 Page 1 of

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DR. RUPERT GREEN,

Plaintiff DOCKET NO. 18 Civ. 10817 (AT) (G

-against-
OBJECTIONS TO THE
REPORT AND RECOMMENDATI
THE DEPARTMENT OF EDUCATION OF OF MAGISTRATE JUDGE
THE CITY OF NEW YORK; CARMEN FARINA,
Former Chancellor, sued Individually and Oficial

 
  
   

CNT

Rud

port in
ELECTRONIC

LWA
DO xis

on

Defendants :

pea

,

LN

Pursuant to 28 U.S.C. § 636(b)(1), Rule'72(b) of the Federal 1 Rules 0 of Civil Procedute-a:

Fed. R. Civ. P. 6(a), (b), (d) Plaintiff pro se Rupert G Green (Plaintife *) respectfully

submits herein his Objections to the Report and Recommendation(“R&R”) of Magi

_ GABRIEL W. GORENSTEIN...

15

WG)

DN

   
  

 

Judge Gabriel W. Gorenstein as follows:

On p. 2 of the R&R, Gorenstein wrote, “During his tenure at Coop Tech, Green repeate
the school’s email system to express his concerns regarding his belief that the secretary
school’s principal and a teacher at the school, who were married, “gave favors to each
had not . . . requested a waiver from the Conflict of Interest Board,” in violation of Chat
Regulation C-100, Section IV.

He also used the email system to express his concerms regarding “the underfunding and

negligence by the DOE of the CTE vocational programs in NYC.”

ily used

to the

other yet

wcellor’s

 

 
oat LA
Case 1:18-cv-10817-AT-GWG Document 30 Filed 08/13/19 Page 2 of|15

This statement is what the Department argued during the hearing, and is untrue as to “during his
tenure....”. Plaintiff taught classes dealing with computer technology from 2001 to 2016 at Coop
Tech, and it was only a few of the thousands of emails sent out that Plaintiff mentioned|the
relationship between Secretary Konze and AP Caraballo. Magistrate Gorenstein’s statement is
misleading and backs up what the Department argued at the 3020-a so that Arbitrator Leah
Murphy’s (“Murphy”) conclusion that Plaintiff violated the Internet Policy of the Department of
Education and would not stop. Therefore, Murphy gave the penalty of termination, whigh was,

under the circumstances excessive, arbitrary and capricious. Facts matter, and circumstances and

 

timelines matter as well. Arbitrator Leah Murphy at Plaintiff's 3020-a unfairly forbade Plaintiff
from getting access to his Department email account with thousands of emails for 15 years to
students and staff that were educational, and worthy of note by students and staff., so Plaintiff
could be profiled as an abusive email terrorist. During his tenure of 15 years at Coop Tach, he
received high ratings, and commendations, and for all of that time his emails contained relevant
and material information necessary to enlarge the knowledge of his students in computer
technology, as well to educate staff on the greater issue of vocational education. He wag never
given charges nor a letter to file.
Vocational education in New York City is focused on allegedly “helping” minority kids| succeed
in getting jobs immediately after high school. The underlying premise is that minority kids
cannot — and do not — succeed in academics. Plaintiff cited policies that were highly
discriminatory, and he also decried the lack of funding that minority kids receive for the
educational programs they are thrown into. This issue is very high profile right now in Wew York

City.

 

 
 

Case 1:18-cv-10817-AT-GWG Document 30 Filed 08/13/19 Page 3 of

Plaintiff spoke out for equality in education, fair student funding, and elevating vocatio1

education to the same level as college-track courses. He also is an African American me

teacher, a minority among teachers in New York City, and very needed as a role model
young Black boys. None of these fine qualities mattered after Plaintiff discovered that ¢
and Secretary Konze were living together and giving each other secret benefits not avai
other staff members, such as per session payments and positions. When he broke this ne
emails sent to staff — not students - “all hell broke loose”, so to speak. He was correct, o
that Konze and Caraballo did not want their relationship known, because they had nevet

for a waiver from the Conflict of Interest Board (COIB). In fact, their relationship viola

15

val

for
araballo
able to
Ws via

f course,
applied

ed

Department rules. But instead of giving Konze and Caraballo a fine, the Department charged

Plaintiff with a myth, saying that he sent emails about a “lesbian” relationship between

he

female Principal and Konze, and attached to the story that Plaintiff terrorized everyone with this

false information. Plaintiff never did this. Plaintiff never neglected his duties, he was al\

considered an excellent teacher, and the only people who were “disturbed” or “upset” w

Ways

ere those

individuals who wanted to steal public money from the Department in secret, or assist those who

were doing such deeds.
In his Supreme Court Article 75, his work was described as follows:

“Petitioner respectfully suggests that the Hearing Officer’s findings were arbitrary and ¢
because they were based on the subjective opinions of the Department’s witnesses at art
who stated that they felt offended by Petitioner’s email messages. However, a review of
emails showed that while the Petitioner corresponded on a wide variety of topics over h
year employment, his emails were all related to Department-related purposes, i.e., educa

apricious
itration
those

s 15-
tional

 

instruction and the operation of his school. Petitioner also relayed complaints through h
based on his own observations as well as on behalf of his colleagues, notably including
complaints of racial discrimination. A review of the testimony presented at the Hearing
that many of the Department’s witnesses who testified that they felt the Petitioner’s ema
inappropriate were merely offended by his attempts to facilitate a productive discussion
his colleagues on sensitive issues such as race and gender.

is email

shows
ils were
among

 

 
Case 1:18-cv-10817-AT-GWG Document 30 Filed 08/13/19 Page 4 of

In the alternative, even if the charges against the Petitioner are taken as completely true
merely allege that Petitioner occasionally sent rude and/or irrelevant emails to his colle

15

they
igues,

and that no formal disciplinary action was taken by the Department in regards to this conduct

prior to the underlying proceedings. At no point was it alleged that the students of the s

thool

were affected in any way by Petitioner’s actions. For the Department to immediately tenminate

Petitioner on this basis is indeed shockingly excessive. Moreover, the penalty of termi
disproportionate when considered in light of other more egregious instances in which
teachers have not been terminated, even when their misconduct was directed towards st
including cases where teachers physically assaulted students or engaged in sexual activ
students. If the Court declines to vacate the Hearing Officer’s decision upholding the ch
misconduct, then it is respectfully suggested that the Court must vacate the Hearing Off
award of termination and remand the case to the Department for the imposition of a les:
penalty.” (Verified Amended Petition, Memorandum of Law, Index No. 102017/2016)

Plaintiff's emails were sent in a dropbox, and he unsubscribed anyone who told him to
him/her off of his list after being told that he had to stop sending anything about vocatic

education. He complied.

But Arbitrator Murphy was focused on termination, and did not consider remediation of

progressive discipline. In making a leap from seeing Plaintiff as an excellent teacher, to

tion is
OE
dents,
ty with
arged
icer’s
severe

ake

nal

a

permanent miscreant whose fingerprints are flagged as a criminal, Murphy exceeded her already

non-existent authority (as cited by Plaintiff in his Motion To Dismiss, and his AFFIDA|

give Plaintiff a penalty of termination. He had a First Amendment right to speak out on!

VIT) to

issues of

discrimination against minority students because his statements were not related to his job, which

was teaching children how to work with computers. He was speaking as a public citizer
matters of public concern. His statements were true and timely. Judge Engeron ignored
arguments.

Plaintiff showed that he was discriminated against at his 3020-a by submitting to the Ce
case of Francesco Portelos, also a STEM teacher. Portelos was charged with 38 Specifi
harassment of the administration and staff at his school in Staten Island and sending hat

emails. (See Opinion and Award, Declaration, Docket #22, #23, EXHIBIT F).

 

1on

his

urt the
rations of

assing

 
Case 1:18-cv-10817-AT-GWG Document 30 Filed 08/13/19 Page 5 of

15

Portelos created, for instance, the school website and refused to allow the Principal on it, and

many other bad deeds. Portelos, a white teacher, was given a fine of $10,000 because, hits

Arbitrator Felice Busto wrote in her decision, he is “a good teacher”. (p. 136). Plaintiff
but Plaintiff is Black, and was terminated for deed that were not as evil, malicious and
destructive as those of Portelos.

For these reasons Plaintiff put into his complaint state law claims for intentional and ne
infliction of emotional distress, harassment, and tortious interference with contract, as v
claim alleging that defendants violated N.Y. Civ. Serv. Law § 75-b(1)(b). (Gorenstein,

spoke out as a public citizen on a matter of public concern.

is as well,

pligent
vell asa.

b. 3). He

 

 

On p. 3, Gorenstein writes, “Murphy denied Green’s motion to dismiss. “This is true, [ there

are two arguments made by Plaintiff in his Complaint that Gorenstein neglected to me
R&R, and that Plaintiff objects to in Magistrate Gorenstein’s conclusions. Plaintiff argu
Murphy did not have Subject Matter Jurisdiction, and argues that the decision of Judge
Green in the case of Rosalie Cardinale is not irrational. Point 2 is the argument made by

in the Motion To Dismiss For Lack of Subject Matter Jurisdiction, and here, that he co

|
ion in his

les that
Desmond
y Plaintiff

plained

 

about the pre-trial errors of procedural due process as well as the errors made during the 3020-a.

Magistrate Gorenstein and all the other decision which have denied the lack of subject
jurisdiction and procedural errors made in the New York City charging process only m
case law which deals with what Plaintiff's rights are AFTER the hearing begins. Judge
the vacating of the termination of Rosalie Cardinale finally addressed the issue appropt

that his ruling cited the errors of procedure BEFORE the hearing began. No Motion, Px

matter
>ntion
Green in
lately, in

tition or

other argument on the issue of the omission of the vote on probable cause has submitted this

argument, and no Judge or Arbitrator has addressed these points in their decisions.

 

 
 

Case 1:18-cv-10817-AT-GWG Document 30 Filed 08/13/19 Page 6 of 15

Point number 1: Education Law §2590-h does NOT allow the Chancellor to vote on probable
cause for any 3020-a hearing, and does NOT allow her to delegate the vote to anyone, at|the
Panel For Educational Policy or anyone anywhere else. The first paragraph of Ed. Law 2590-h
Says:

“[Eff. until June 30, 2019, pursuant to L..2002, c. 91, § 34. See, also, opening par. below.]

The office of chancellor of the city district is haraby continued. Such chancellor shall sefve at the
pleasure of and be employed by the mayor of the city of New York by contract. The length of
such contract shall not exceed by more than two years the term of office of the mayor
authorizing such contract. The chancellor shall receive a salary to be fixed by the mayor within
the budgetary allocation therefor. He or she shall exercise all his or her powers and duties
in a manner not inconsistent with the city-wide educational
The chancellor shall have the following powers and duties as the superintendent of sch ols and
chief executive officer for the city district, which the chancellor shall exercise to promote an
equal educational opportunity for all students in the schools of the city district, promote fiscal
and educational equity, increase student achievement and school performance and engourage
local school-based innovation, including the power and duty to:
Clauses (19), (38) and (38a)(emphasis added)

 

 

 

The updated Law, Effective June 30, 2019 has the same no-vote mandate:

“He or she shall exercise all his or her powers and duties in a manner not inconsistent with
the policies of the city board.” (emphasis added)

The Preamble of the Bylaws of the New York City School Board (Panel For Educational Policy,
“PEP”) which Plaintiff already submitted to this Court (Docket #22, #23), also prohibits the

Chancellor from a vote:
“The members of the Panel for Educational Policy are appointed according to law as follows:
one member is appointed by each Borough President and eight members are appointed

Mayor. Each Borough President’s appointee shall be a resident of the borough for whi
borough president appointing him or her was elected and shall be the parent of a child

 

 

   
 
  

City School District. The parent members shall be eligible to continue to serve on the
Board for two years following the conclusion of their child’s attendance at the public
school. The Chancellor shall serve as a non-voting ex-officio member of the Panel for
educational Policy. The Panel shall also include two non-voting student advisory members
selected by the Chancellor’s High School Advisory Council. All members serve at the pleasure
of the official who appointed them.”
(emphasis added)

 

 
 

i 4 bh La.

Case 1:18-cv-10817-AT-GWG Document 30 Filed 08/13/19 Page 7 of

Nowhere, in any statute that Plaintiff has read in any Motion To Dismiss from the Depa:

L5

tment

offered in his matter is there any statement that says the Chancellor has a vote on the school

board, and can delegate this vote; nor is there any clause in any statute that gives the Chancellor

the right to determine probable cause with or without an Executive Session, and/or delegate this

finding of probable cause to a Superintendent or anyone else, including a principal.
On pp. 10-11 of his R&R Magistrate Gorenstein wrote:

“Numerous state courts have interpreted these sections of the law as giving the Chancel

or the

authority to delegate the process of preferring charges against tenured teachers to the District

Superintendent, who in turn may delegate that authority to local school principals. ......
We discuss these arguments only to the extent necessary to dispose of this motion.”

Magistrate Gorenstein is correct, all the Petitions and Complaints heard in the Courts an
3020-a arbitration citing the charging process of Ed. Law §3020-a(2)(a) have been deni
same manner as seen in Gorenstein’s R&R, by obfuscating the Laws and writing decisi¢

defective conclusions.

id at

sd in the

ns with

On pp. 8-10 Magistrate Gorenstein cites the very same false information that Plaintiff here, and

Plaintiffs and Petitioners in all other cases up to the correct decision of Judge Green in t
of Rosalie Cardinale have objected to: The Chancellor cannot determine probable causée
delegate this determination to anyone. The Chancellor can delegate to the Superintende
other duties and responsibilities, but not the determination of probable cause.

Shockingly, Magistrate Gorenstein uses the Education laws to obfuscate the issue of the

he case
or

ht any

delegation of authority to determine problem code in the discipline process. His goal seems to be

to make his conclusion that Plaintiff is simply, wrong, and dismiss the Complaint without any

rational basis.

Most importantly, the intention of the New York State legislature is clear. There can be

no total

control of the discipline process by the Chancellor. The determination of probable cause cited in

 

 

 
 

i A) ut 7

Case 1:18-cv-10817-AT-GWG Document 30 Filed 08/13/19 Page 8 of

Education Law §3020-a(2)(a) and served in the charges received by Plaintiff on is sacrosanct

The references to Ed.Law §2590-h as superseding Ed. Law §3020-a(2)(a) remains
impermissible.
Point number 2: Plaintiff submitted a notarized AFFIDAVIT more than 5 days before hi

began, as the law requires. In his AFFIDAVIT he swore to the fact that he never waived

L5

§ 3020-a

his

rights to Education Law 3020-a(2)(a), where probable cause was determined by a vote at an

Executive Session of the PEP with a majority of the members voting yes, if there was pr
cause for the charges, or no if there was not. At the same time, more than 5 days before
hearing in his case, he submitted a Motion To Dismiss For Lack of Subject Matter Juris
wherein he repeated again that he never waived his rights to due process in the charging
as cited in Education Law 3020-a(2)(a), and he knew that his Union never waived his

Constitutional Rights to the charging procedures, either. Therefore, the Arbitrator had n

Matter Jurisdiction to proceed with the hearing. Murphy never mentioned the AFFIDA\

obable
lhe pre-
liction

process

» Subject

‘IT, and

never dismissed it. Magistrate Gorenstein never mentioned the AFFIDAVIT either. However, as

 

 

the charging procedures cited in Ed. Law 3020-a(2)(a) are sacrosanct but the Departme

submitted a written waiver of the Plaintiff's right to the procedures cited therein, the rul

remains the vote on probable cause by the PEP members in an Executive Session. Yet thi

never occurred. See Declaration documents #A, C, D, E, J, M in the docket at #22 and #23.

Education Law §3020-a (3)(c)(iv) states:

 
 
 

t never

“ Any pre-hearing motion or application relative to the sufficiency of the charges, applitation or

amendment thereof, or any preliminary matters shall be made upon written notice to the
officer and the adverse party no less than five days prior to the date of the pre-hearing

hearing

conference. Any pre-hearing motions or applications not made as provided for herein shall be

 

deemed waived except for good cause as determined by the hearing officer.”

 

 
 

Case 1:18-cv-10817-AT-GWG Document 30 Filed 08/13/19 Page 9 of

Thus, the only actions Arbitrator Leah Murphy could have taken at the pre-hearing would have

been to put the hearing on hold until the charges were properly submitted to the PEP for
an Executive Session; or, dismiss the charges as a product of a defective charging proces
Instead, Murphy dismissed the Motion To Dismiss For Lack of Subject Matter Jurisdicti
Murphy actually had no authority to take any action whatsoever, including dismissing th
Motion submitted by the Plaintiff.

On p. 6 Gorenstein cites the Standard of Review Under Fed. R. Civ. P. 12(b)(6)

“To survive such a motion, a complaint must contain sufficient factual matter, “accepted

la vote in

on.

ic

as true,

to ‘state a claim to relief that is plausible on its face.”” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). As the Suprem
noted in Iqbal,

e Court

[a] claim has facial plausibility when the plaintiff pleads factual content that allows the ¢ourt to
draw the reasonable inference that the defendant is liable for the misconduct alleged. The

 

plausibility standard is not akin to a “probability requirement,” but it asks for more than)

possibility that a defendant has acted unlawfully. ... Where a complaint pleads facts sb are

“merely consistent with” a defendant’s liability, it “stops short of the line between possi
plausibility of entitlement to relief.” |

And,

“[w hile legal conclusions can provide the framework of a complaint, they must be sup
factual allegations.” Iqbal, 556 U.S. at 679. “[W]here the well-pleaded facts do not pet

a sheer

ility and

orted by

mit the

court to infer more than the mere possibility of misconduct,” a complaint is insufficient/under

Federal Rule of Civil Procedure 8(a)(2) because it has merely
“alleged — but it has not ‘shown’ — ‘that the pleader is entitled to relief.’”

Plaintiff argues here that he has offered more than adequate proof in the law governing this Court

as well as his claims to show he is entitled to the relief requested, namely his right to
employment with the Department as a teacher in good standing.
pleadings should be read “‘

omitted).

 

to raise the strongest arguments that they suggest.’” (citations

Magistrate Gorenstein also states: “A pro se litigant is “‘entitled to special solicitude’” And his

 
i

| LU
Case 1:18-cv-10817-AT-GWG Document 30 Filed 08/13/19 Page 10 of:

Plaintiff argues he has met the Standard to have his Complaint move forward to trial. |

On p.8 Magistrate Gorenstein described the process whereby the Arbitrators are chosen fi
|

hearing, and dismisses Plaintiff's claim that since he was not permitted to choose his arbi

|
|

that his right to do so under Ed. Law § 3020-a(3)(a) and §§ 3020-a(3)(b)(ii)-(iii) his righ
|
choose was denied to him, to his detriment. |

|
Plaintiff does not object to Magistrate Gorenstein’s conclusion that Plaintiff's claims are

barred by res judicata nor collateral estoppel. (R&R, pp. 13-14)

Plaintiff also does not object to Magistrate Gorenstein’s view of Plaintiff's Complaint as

including, on p. 14, the following:

|

|
(1) a First Amendment retaliation claim, see Compl. ¥ 35; (2) a Fourteenth Amendment
procedural due process claim regarding the manner in which his section 3020-a hea
conducted, see id. J 35, 48-52; (3) an Equal Protection Claim under the Fourteenth
Amendment based on the fact that teachers in New York City are subject to differe }
termination procedures than teachers in other parts of New York State, see id. 7 44:

due process “stigma plus” claim based on Green’s claims of reputational harm, see
19.4 |

|

This conclusion by Magistrate Gorenstein is not objected to.

Plaintiff objects to Magistrate Gorenstein’s dismissal of Plaintiffs claims as to municip;

liability and former Chancellor Carmen Farina’s official liability in creating the harm cit

j
i

Plaintiff's Complaint. (R&R, pp. 15-19)

Magistrate Gorenstein cites Monell v Department of Social Services, 436 U.S. 658 (197

argument that a municipality may be treated as a “person” for the purpose of § 1983 ca

“where .. . the action that is alleged to be unconstitutional implements or executes a po
|

statement, ordinance, regulation, or decision officially adopted and promulgated by [thd

i
1}

municipality’s] officers.” (citations omitted). Gorenstein wrote: “To prevail on a Monel

plaintiff must show “(1) actions taken under color of law; (2) deprivation of a constitut

|

3

Al

br each

trator

to

mot

ing was

and (4) a
d. fq 10,

ed in

8),for the
ims

icy

1 claim, a

onal or

10

 
a + inne

‘Case 1:18-cv-10817-AT-GWG Document 30 Filed 08/13/19 Page 11 of

statutory right; (3) causation; (4) damages; and (5) that an official policy of the municipa
caused the constitutional injury.....the plaintiff must “demonstrate that, through its delib
conduct, the municipality was the ‘moving force’ behind the injury alleged.”
He continues to discuss how a single incident cannot prove a Monell liability, and says t
must be “proof that it was caused by an existing, unconstitutional municipal policy, whic

can be attributed to a municipal policymaker.” Where did Magistrate Gorenstein see that

15

lity

trate

nat there
h policy

Plaintiff

wrote this happened only to him? Plaintiff argues this is a pattern and practice of the Department

for 17 years.
To establish the existence of a policy, the plaintiff must allege one of the following:

(1) a formal policy which is officially endorsed by the municipality; (2) actions taken or

 

decisions made by government officials responsible for establishing municipal policies Which

|
caused the alleged violation of the plaintiff's civil rights; (3) a practice so persistent and
widespread that it constitutes a “custom or usage.”

Plaintiff argues that he has shown that the omission of a vote in an Executive Session by

the PEP

in the charging papers for §3020-a arbitration in New York City is a policy followed by|the New

York City Department of Education endorsed by the City of New York, this omission harmed

him and denied him the proper determination of probable cause pursuant to Ed. Law §3020-

a(2)(a) (“the tenure law’’), and this policy has been so widespread throughout the past 1/7
the 3020-a hearings in New York as to constitute a “custom”.

Plaintiff does not object to Magistrate Gorenstein’s statement that

 

years of

“We accept that Green has alleged that there was a municipal custom or policy of using the
procedures to conduct the 3020-a hearing that he asserts violate procedural due process|and

the Equal Protection clause. See Compl. ff 35, 44, 48-52. While less clear, we will ase
oyees

arguendo that he properly alleges there was a municipal policy of keeping a list of emp
who have been charged with infractions or who “spoke out about wrongdoing by |
administrators,” the basis for his “stigma plus” claim” (R&R, p. 16).

11

 

 
_ wee -- . ee 4

Case 1:18-cv-10817-AT-GWG Document 30 Filed 08/13/19 Page 12 of 15

However, Plaintiff does object to the statements that follow, on p. 17:

“As to all other federal claims, however, there are no allegations of an unconstitutional ( lity
policy or practice. Instead, the allegations are that DOE singled Green out for mistreatment.
Accordingly, all claims against DOE and FarinPa in her official caapcity — other than the due
process, Equal Protection (as to the New York City/non-New York City distinction), ang ‘stigma
plus” claims — must be dismissed.”
Former Chancellor Carmen Farina was, as were her predecessors, an integral part in the claim
that she could delegate her duties and responsibilities given to her by the school board. Tlhe
Department wrongly extended this authority to the determination of probable cause. This policy,
which Plaintiff argues never existed, has terminated hundreds, if not thousands of teachets over
the past 17 years, including the Plaintiff, since Mayor Bloomberg took control over the
Department of Education. Plaintiff was never a class of one in this procedural lawlessness.

On p.18 Magistrate Gorenstein is correct that Plaintiff argues his due process rights werd denied

to him because his principal allegedly “found” probable cause, then came into his 3020-4 hearing

 

and testified to Plaintiff’s misconduct, already “found” by him (Prober) to be valid. Plait tiff also
argued that his procedural due process rights were violated because charges against him bere
brought by his principal rather than by a vote of the Executive Session of the school board as
contemplated in N.Y. Educ. Law § 3020-a. Compl. 4 28. He also agrees with Gorenstein that he
was improperly prevented from participating in the selection of the arbitrator for his 3020-a

hearing.

 

However, Magistrate Gorenstein again obfuscates the procedures which Plaintiff is complaining
against, and writes on p. 19:
“Under the Due Process Clause of the Fourteenth Amendment, before a tenured public employee

can be terminated, the “tenured public employee is entitled to oral or written notice of the
charges against him, an explanation of the employer’s evidence, and an opportunity to present

 

12

 
 

TT

Case 1:18-cv-10817-AT-GWG Document 30 Filed 08/13/19 Page 134d

employer’s evidence, and an opportunity to present his side of the story,” Cleveland Bd
Educ., 470 U.S. at 546.” Magistrate Gorenstein then showed his real purpose in writing

Report, to dismiss Plaintiff’s due process arguments on the merits.

Plaintiff continues to object to the improper determination of probable cause as seen in t

charging documents where the Notice of the Determination of Probable Cause Pursuant

Education Law 3020-a cites the procedures available to all tenured teachers brought to 3

f15

of

his

the

to

020-a

hearings, except in New York City where the vote is simply ignored, missing. (Docket #23,

EXHIBIT E). This gives Principals who “find” probable cause the right to tell an Arbitre
the tenured charged educator is guilty of the misconduct/incompetency, and the Arbitrate
to agree. The bar against bias is lowered, and the neutrality of the Arbitrator is destroyed

must give advantage to the Department. Thus, any principal who does not like an employee for

some or any reason, can “find” probable cause for baseless claims against the employee,

then charged. This is unfair, and denies all charged employees a fair hearing. Judge Green in

 

Richmond County agrees, and Plaintiff agrees with him. The remedy is simply to provide the

PEP with the charges and have the Executive Session and a vote on probable cause. Not

makes no sense.

' Plaintiff objects to Magistrate Gorenstein’s dismissal of his Equal Protection claim. (R&R, p.

20). He wrote,

“we will uphold forms of state action under the Equal Protection Clause so long as the
classification at issue bears some rational relationship to a legitimate state

interest. On the other hand, where a suspect class or fundamental right is at issue in the
classification, we apply a more searching form of scrutiny. . .”

Suspect classification refers to a class of individuals that have been historically subject to

discrimination. Plaintiff, an African American senior teacher and male, is in that class. He

objects to Magistrate Gorenstein’s finding that there was a legitimate governmental purpose in

 

 

ator that
prs have

. They

who is

to do so

14
 

 

Case 1:18-cv-10817-AT-GWG Document 30 Filed 08/13/19 Page 14 of 15

   

treating New York City teachers the way that the Department did, without a proper vote in an

 

Executive Session of the PEP. (R&R p. 22-23). On this point, it is important to make nate of the

 

fact that Assistant Principals and Principals charged with 3020-s misconduct or incompetency in

   

New York City ARE permitted to choose the arbitrator in the manner cited in the law.

Plaintiff combines the errors of lawful procedure with his tenured employment and the fact that

 

he is a Black male teaching in a white-dominated education world, and his termination shows

discrimination and violations of law, including Equal Protection under the Fourteenth

Amendment.

Plaintiff objects to Magistrate Gorenstein’s dismissal of his claim to harm from the “Sti

  

Plus” discrimination caused by the “Problem Code” on his fingerprints and personnel file.

On pp. 24-25 of the R&R Magistrate Gorenstein wrote:

“Thus, to plead a “stigma plus” claim, a plaintiff must allege “(1) the utterance of a state
about her that is injurious to her reputation, ‘that is capable of being proved false, and th
she claims is false,’ and (2) ‘some tangible and material state-imposed burden... in add

ent
t he or

lition to

the stigmatizing statement.’” Velez, 401 F.3d at 87 (quoting Doe v. Dep’t of Pub. Safety ex rel.

Lee, 271 F.3d 38, 47 (2d Cir. 2001)). In addition, “[t}he defamatory statement must be
sufficiently public to create or threaten a stigma.” Id.

  
 

Here, the allegations of the complaint do not show that any allegedly false statement abo
was published to anyone outside of the DOE....

Indeed, as far as can be determined from the complaint, the lists and codes referred to are
entirely internal to the DOE. The absence of any claim that these lists and codes are
communicated to potential employers is fatal to Green’s “stigma plus” claim.”

(R&R pp. 24-25)

ut Green

The statements made by his accusers and the Arbitrator in the Opinion and Award issued! by

 

Leah Murphy at the close of Plaintiffs 3020-a hearing are public record. Any reporter or
member of the press can get this defamatory document, as can any member of the publi

files a Freedom of Information request.

who

15

 

 
 

Case 1:18-cv-10817-AT-GWG Document 30 Filed 08/13/19 Page isd 15

Additionally, all principals may access Plaintiff's status as terminated and on the “Problem
Code” list simply by clicking into the Galaxy program open to all Principals. Finally, Flaintiff
must fill out an application form for any position he applies for, and must check off the box
“terminated”. How does he explain that he was exercising his rights to the First Amendment as a

tenured educator, with the extreme damage caused by his placement on the “Problem Code” as

 

detailed in Murphy’s decision? The answer is, he is forever blocked from using his teaching

licensé in New York City because of the false charges and the stigma plus harm he has|received.

The Office of Personnel Investigations tell anyone who goes to them to try to get off this list that

they will “never” be removed. This makes no sense.
He has met the lawful standard to claim damages due to a Stigma Plus cause of action.

Plaintiff objects to Magistrate Gorenstein’s dismissal of his State Law claims based upon the
arguments presented by the Defendants in this action. The continuing wrong enacted by
Defendants as detailed in his Complaint and here have never been addressed nor has Plaintiff
received any kind of relief. As a matter of justice, he asks that these damages to his life and

career be remedied by this Court.

Plaintiff believes that he has made a valid claim to a cause of action for denial of his Due Process
rights under the Fourth Amendment. He will submit the Objections, and also will submit an
Amended Complaint to your Honor on or before August 31, 2019.

Dated: August 12, 2019

 

16

 

 
